PER CURIAM: *
Arnold Troy Crayton, federal prisoner # 29082-177, appeals the district court’s denial of his motion for an extension of time to file a 28 U.S.C. § 2255 motion. In his motion, Crayton requested that the district court grant him an additional 60 days to file his § 2255 motion.
“This Court must examine the basis of its jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The order denying Cray-ton’s request for an extension of time to file his § 2255 motion was not a final order of dismissal. See 28 U.S.C. § 1291; Askanase v. Livingwell, Inc., 981 F.2d 807, 810 (5th Cir. 1993). The order also does not fall within any jurisprudential exception, such as the collateral-order doctrine, that would render it a final, appealable order. See Louisiana Ice Cream Distribs., Inc. v. Carvel Corp., 821 F.2d 1031, 1033 (5th Cir. 1987). The order also does not fall into the classes of interlocutory decisions listed in § 1292 over which courts of appeal have jurisdiction. Finally, the order was not certified for appeal by the district court pursuant to 28 U.S.C. § 1292(b) or Federal Rule of Civil Procedure 54(b). Thus, this court does not have jurisdiction over the order. See Dardar v. Lafourche Realty Co., 849 F.2d 955, 957-59 (5th Cir. 1988); Save the Bay, Inc. v. United States Army, 639 F.2d 1100, 1102-03 & n.3 (5th Cir. 1981).
We DISMISS Crayton’s appeal for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.